Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on September 16, 2020.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,768,620 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are identical to the first iteration of filed claims for the issued patent.  While the amended claims in the issued patent are not identical to the present claims, both sets of claims substantially correlate are similar enough in form and scope that they would be rendered obvious to one having ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of mounting a plurality of cameras in a vehicular cabin to detect edges; translating the edges into motions of a human or a biological entity; and monitoring safety conditions for the human or biological entity as recited in independent claim 1.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on cameras and/or a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “monitoring safety conditions for the human or biological entity” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “mounting a plurality of cameras in a vehicular cabin to detect edges” merely uses generic computing components (“computing system”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of the claims as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11-12, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al., US 2019/0019068 A1.

Regarding claim 1, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising: 
mounting a plurality of cameras in a vehicular cabin to detect edges; (Zhu, see at least ¶ [0016] which states “According to another aspect of the present disclosure, a vehicle includes a plurality of sensors configured to obtain images” and ¶ [0083] which states “In various embodiments, the sensors 807 include in-vehicle sensors that may be mounted inside the vehicle and are coupled to and provide the processing unit 802 with updates as to driver condition and interior environment of the vehicle. For example, the in-vehicle sensors may include aural devices (e.g., microphones, speakers), haptic sensors (e.g., vibration), image sensors such as cameras or video recorders, seat sensors to determine if a weight is on a particular seat, and temperature sensors as well as any other sensor that may be used to assist in determining driver environment or condition.”)
translating the edges into motions of a human or a biological entity; (Zhu, see at least ¶ [0016] which states “According to various embodiments, the one or more processors execute the instructions to obtain at least one image of a driver of the vehicle from at least one of the plurality of sensors”) and 
monitoring safety conditions for the human or biological entity. (Zhu, see at least ¶ [0016] which states “determine safety of the vehicle based on the combined classification results, and provide a warning to the driver based on the safety determination.”)

Regarding claim 2, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising sensing alcohol level by optically analyzing skin condition. (Zhu, see at least ¶ [0042] which states “The driver's determined condition may include multiple classifications, such as being both drunk and drowsy, in various embodiments. The present subject matter provides systematic integration, adaptive reasoning and decision-making, and an interactive warning system.” and ¶ [0083] which states “In various embodiments, the sensors 807 include in-vehicle sensors that may be mounted inside the vehicle and are coupled to and provide the processing unit 802 with updates as to driver condition and interior environment of the vehicle. For example, the in-vehicle sensors may include aural devices (e.g., microphones, speakers), haptic sensors (e.g., vibration), image sensors such as cameras or video recorders, seat sensors to determine if a weight is on a particular seat, and temperature sensors as well as any other sensor that may be used to assist in determining driver environment or condition.”)
Regarding claim 3, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising monitoring the driver's driving pattern to confirm driver impairment. (Zhu, see at least ¶ [0042] which states “The driver's determined condition may include multiple classifications, such as being both drunk and drowsy, in various embodiments. The present subject matter provides systematic integration, adaptive reasoning and decision-making, and an interactive warning system.”)

Regarding claim 4, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising monitoring distance from start of braking to stopping the vehicle to determine driver impairment. (Zhu, see at least ¶ [0042]-[0043] which states “The driver's determined condition may include multiple classifications, such as being both drunk and drowsy, in various embodiments. The present subject matter provides systematic integration, adaptive reasoning and decision-making, and an interactive warning system.”)

Regarding claim 5, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising storing in advance a best pattern to stop the vehicle in case of driver impairment and sending actuation instructions to components in the vehicle to safely stop the vehicle during driver impairment. (Zhu, see at least ¶ [0042]-[0043] which states “The driver's determined condition may include multiple classifications, such as being both drunk and drowsy, in various embodiments. The present subject matter provides systematic integration, adaptive reasoning and decision-making, and an interactive warning system.”)

Regarding claim 7, Zhu teaches a method of providing safety in a level 3 autonomous vehicle comprising sensing heart rate and alcohol level by optically contacting a skin and detecting reflected light using an optical window on or a wearable device contacting the skin or on a spot on a driving wheel gripped by hands. (Zhu, see at least ¶ [0042]-[0043] which states “in combination with data about the driver 104 (including, for example, facial expressions, gestures and physiology) to understand the driver's intent and condition 106. A machine learning method 112, or algorithm or network, is used to determine driver condition or intent and make a decision on safety 108, including whether or not to take an action 110.”)

Regarding claim 11, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising: 
mounting a plurality of cameras in a vehicular cabin to detect edges of an object; (Zhu, see at least ¶ [0016] which states “According to various embodiments, the one or more processors execute the instructions to obtain at least one image of a driver of the vehicle from at least one of the plurality of sensors, obtain at least one image of an interior environment of the vehicle from at least one of the plurality of sensors, classify a condition of the driver by machine learning method, based on information from the at least one image of the driver”) sensing alcohol level with a set of breath sensors or touch-sensitive contact points from a driver of the vehicle and determining driver impairment level; and monitoring safety conditions for the human or biological entity. (Zhu, see at least ¶ [0042]-[0043] which states “The driver's determined condition may include multiple classifications, such as being both drunk and drowsy, in various embodiments. The present subject matter provides systematic integration, adaptive reasoning and decision-making, and an interactive warning system.”)

Regarding claim 12, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, wherein the biological entity comprises a child, an elderly person, a pet, or a living entity. (Zhu, see at least ¶ [0016] which states “According to various embodiments, the one or more processors execute the instructions to obtain at least one image of a driver of the vehicle from at least one of the plurality of sensors, obtain at least one image of an interior environment of the vehicle from at least one of the plurality of sensors, classify a condition of the driver by machine learning method, based on information from the at least one image of the driver”)

Regarding claim 15, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising: 
predicting a likely behavior of medical condition of the biological entity based on prior behavior data; preparing the vehicle to respond based at least in part on the likely behavior of the medical condition. (Zhu, see at least ¶ [0016] which states “According to various embodiments, the one or more processors execute the instructions to obtain at least one image of a driver of the vehicle from at least one of the plurality of sensors, obtain at least one image of an interior environment of the vehicle from at least one of the plurality of sensors, classify a condition of the driver by machine learning method, based on information from the at least one image of the driver”)

Regarding claim 18, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising: sensing alcohol level with a set of breath sensors or touch-sensitive contact points from a driver of the vehicle; determining driver impairment level; and adjusting autonomous driving to maximize safety. (Zhu, see at least ¶ [0016] which states “According to various embodiments, the one or more processors execute the instructions to obtain at least one image of a driver of the vehicle from at least one of the plurality of sensors, obtain at least one image of an interior environment of the vehicle from at least one of the plurality of sensors, classify a condition of the driver by machine learning method, based on information from the at least one image of the driver”)

Regarding claim 19, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising sensing alcohol level by optically analyzing skin condition. (Zhu, see at least ¶ [0042] which states “The driver's determined condition may include multiple classifications, such as being both drunk and drowsy, in various embodiments. The present subject matter provides systematic integration, adaptive reasoning and decision-making, and an interactive warning system.”))

Regarding claim 20, Zhu teaches a method of providing safety in a level 3 autonomous vehicle, comprising monitoring the driver's driving pattern to confirm driver impairment. (Zhu, see at least ¶ [0042] which states “The driver's determined condition may include multiple classifications, such as being both drunk and drowsy, in various embodiments. The present subject matter provides systematic integration, adaptive reasoning and decision-making, and an interactive warning system.”))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 8, 10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US 2019/0019068 A1.

Regarding claim 6, Zhu teaches a method of providing safety in a level 3 autonomous vehicle.  Zhu does not specifically teach comprising selecting a maneuver based on objects near the vehicle, traffic characteristic, and weather characteristic and detected component damage; and moving the vehicle in accordance with the selected maneuver to a safe resting point.  However, Zhu teaches operating an autonomous vehicle in a way “to prevent collisions with other vehicles or fixed objects”. (Zhu, see at least ¶ [0002])  One having ordinary skill in the art would recognize that the claim limitations were known in the art at the time of invention and therefore not of patentable distinction as they are broadly referenced in the background section.

Regarding claim 8, Zhu teaches a method of providing safety in a level 3 autonomous vehicle.  Zhu does not specifically teach comprising detecting an object external to the vehicle and maneuvering in response to the object. However, Zhu teaches operating an autonomous vehicle in a way “to prevent collisions with other vehicles or fixed objects”. (Zhu, see at least ¶ [0002])  One having ordinary skill in the art would recognize that the claim limitations were known in the art at the time of invention and therefore not of patentable distinction as they are broadly referenced in the background section.

Regarding claim 10, Zhu teaches a method of providing safety in a level 3 autonomous vehicle.  Zhu does not specifically teach comprising autonomously and without direct human assistance navigate to a safe location, request help, and return to its original location after the driver has been assisted. However, Zhu teaches operating an autonomous vehicle in a way “to prevent collisions with other vehicles or fixed objects”. (Zhu, see at least ¶ [0002])  One having ordinary skill in the art would recognize that the claim limitations were known in the art at the time of invention and therefore not of patentable distinction as they are broadly referenced in the background section.

Regarding claim 13, Zhu teaches a method of providing safety in a level 3 autonomous vehicle.  Zhu does not specifically teach further comprising detecting a child is in a child safety seat; identifying a dangerous condition in a vehicle, and generating an alarm on the dangerous condition, wherein the alarm comprises a siren or a wireless signal to a car driver. However, Zhu teaches operating an autonomous vehicle that can recognize a person.  One having ordinary skill in the art would recognize that  vehicle child seating alarms are known in the art.  The applicant has not stated any other reasoning to place such a system in an autonomous vehicle and therefore the claim is not of patentable distinction.    

Regarding claim 16, Zhu teaches a method of providing safety in a level 3 autonomous vehicle.  Zhu does not specifically teach comprising: detecting an object external to a vehicle using one or more sensors; predicting a likely driver behavior in response to a likely behavior of a detected health condition based on prior behavior data; preparing the vehicle to respond based at least in part on the likely behavior of the detected object and the driver. However, Zhu teaches operating an autonomous vehicle in a way “to prevent collisions with other vehicles or fixed objects”. (Zhu, see at least ¶ [0002])  One having ordinary skill in the art would recognize that the claim limitations were known in the art at the time of invention and therefore not of patentable distinction as they are broadly referenced in the background section.

Allowable Subject Matter
Claims 9 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668